                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 7:11-CR-72-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
JIMMY PATTERSON, JR.,                         )
                                              )
                          Defendant.          )


       On July 16, 2020, Jimmy Patterson, Jr. ("Patterson") moved pro se for compassionate release
                                                                                           (-'.

under the First StepAct("FirstStepAct"),Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,'5238-41

(2018) (codifiedasamendedat 18U.S.C. § 3582) [D.E. 67] and:filedamemorandum.insupportwith

attachments [D.E. 76]. On August 8, 2020, Patterson requested unredacted transcripts of his

sentencing hearing [D.E. 72]. On December 18, 2020, the government responded in opposition to

Patterson's motion for release [D.E. 78]. As explained below, the court denies Patterson's motions.

                                                  I.

       On July 18, 2011, pursuant to a written plea agreement, Patterson pleaded guilty to

conspiracy to distribute and possess with the intent to distribute 280 grams or more of cocaine base

(crack) (count one), and possession of a firearm in furtherance of a drug trafficking crime (count

two). See [D.E. 27, 29]. On February 17, 20_12, the court held Patterson's sentencing hearing. See

[D.E. 39, 41]. At the hearing, the court adopted the facts set forth in the Presentence Investigation

Report ("PSR"). See Fed. R. Crim. P. 32(i)(3)(A)-(B). The court calculated Patterson's offense

level to be 38, his criminal history category to be IV, and his advisory guideline range on count one

to be 324 to 405 months' imprisonment. See [D.E. 41, 42]. After granting the government's



           Case 7:11-cr-00072-D Document 79 Filed 01/19/21 Page 1 of 8
downward departure motion and thoroughly considering all relevant factors under 18 U.S.C. §

3553(a), the court sentenced Patterson to 138 months' imprisonment on count one, and 60 months'

consecutive imprisonment on count two. See [D.E. 41] 2. Patterson did not appeal.

        On February 22, 2016, Patterson moved for a sentence reduction under 18 U.S.C.

§ 3582(c)(2), U.S.S.G. § lBl.10, and Amendment 782. See [D.E. 45]. On July 16, 2018, the court

denied Patterson's motion. See [D.E. 47]. Patterson did not appeal.

        On January 21, 2020, Patterson moved for credit for time served. See [D.E. 56]. On July

20, 2020, the court denied Patterson's motion. See [D.E. 69]. Patterson did not appeal.

        On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has :fully exhausted al1 adminirnative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthesentencingfactorsin 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.



                                                  2

            Case 7:11-cr-00072-D Document 79 Filed 01/19/21 Page 2 of 8
       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period) is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                          disease, and advanced dementia.

                      (ii) The defendant iS-.:.

                            (I) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                 or

                            (III) experiencing deteriorating physical or mental health because
                                 of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                                                   3

             Case 7:11-cr-00072-D Document 79 Filed 01/19/21 Page 3 of 8
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

 the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not.

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A).     See.   ~   United States v. McCoy, 981 F.3d 271, 280--84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but


                  (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                  (C) Family Circum.stances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner
                           when the defendant would be the only available caregiver for the
                           spouse or registered partner.

                  (D) Other Reasons.-A.s determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                   4

            Case 7:11-cr-00072-D Document 79 Filed 01/19/21 Page 4 of 8
a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. Jn doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101---03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

1000, 1007---08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at •2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

        As for Patterspn's request for compassionate release, Patterson contends that he has

exhausted his administrative requirements. On July 29, 2020, Patterson allegedly submitted a

request for compassionate release to the BOP. See [D.E. 76] 4. Patterson alleges that the BOP

denied his request the same day. See id. Moreover, the government has not invoked section 3582's

exhaustion requirement. See [D.E. 78]; United States v. Alam, 960 F.3d 831, 833-34 (6th Cir.

2020).2 Accordingly, the court addresses Patterson's claim on the merits.

        Patterson seeks compassionate release pursuant to section 3582(c)(1 )(A). Jn support of his

request, Patterson cites the COVID-19 pandemic and his health conditions, including an arachnoid

cyst on his brain that causes seizures, nausea, vertigo, hearing and vision loss, and facial pain, his

severe allergies, his upper respiratory issues, and his asthma. See [D.E. 67] 8-13; [D.E. 76] 4-12.

Patterson also cites the conditions at FCI Fort Dix, his rehabilitation efforts, his release plan, and that

he has served over 103 months of his sentence. See [D.E. 67] 8-13; [D.E. 76] 4-12.


        2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See A 1am, 960 F.3d at 833-34.

                                                    5

            Case 7:11-cr-00072-D Document 79 Filed 01/19/21 Page 5 of 8
        As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). While Patterson states that he

has an arachnoid cyst, severe allergies, upper respiratory issues, and asthma, he has not demonstrated

that he is not going to recover from these conditions or that they cannot be treated while Patterson

serves his sentence. Accordingly, reducing Patterson's sentence is not consistent with application

note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, conditions at FCI Fort Dix, Patterson's health conditions, rehabilitation

efforts, and release plan are extraordinary and compelling reasons under section 3582(c)(1 )(A). Cf.

United States v. Raia, 954 F.3d 594,597 (3d Cir. 2020) ("[T]he mere existence ofCOVID-19 in

society and the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP' s statutoiy role, arid its extensive and

professional efforts to curtail the virus's spread."). Even so, the section 3553(a) factors counsel

against reducing Patterson's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th

Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

       Patterson is 44 years old and engaged in veiy serious criminal behavior between 1989 and

April 13, 2011. SeePSR [D.E. 30] ff 7-13. Patterson was a major narcotics trafficker in Maxton,

North Carolina, was accountable for 7.1 kilograms of crack cocaine, 25.27 grams of cocaine, and

2.27 kilograms of marijuana, and possessed firearms in connection with his drug trafficking

activities. See id. Patterson also is a recidivist with convictions for communicating threats, simple

affray, driving while license revoked (six counts), possession with intent to sell and deliver cocaine

(two counts), sale and deliveiy of cocaine (two counts), obtaining a driver's license by fraud, driving

                                                  6

           Case 7:11-cr-00072-D Document 79 Filed 01/19/21 Page 6 of 8
while impaired, second degree trespass, and possession with intent to manufacture, sell, and deliver

cocaine. See id. ,i,r 15-22. Patterson also has performed poorly on supervision. See id.         ,r 18.
Nonetheless, Patterson has taken some positive steps while incarcerated. See [D.E. 67] 11; [D.E.

76] 11. The court also has considered Patterson's potential exposure to COVID-19, the conditions

at FCI Fort Dix, his health conditions, his rehabilitation efforts, and his release plan. Cf. Pepper v.

United States, 562 U.S. 476, 480-81 (2011). Having considered the entire record, the steps that the

BOP has taken to address COVID-19 and treat Patterson, the section 3553(a) factors, Patterson's

arguments, the govermi:tent' s persuasive response, and the need to punish Patterson for his criminal

behavior, to incapacitate Patterson, to promote respect for the law, to deter others, and to protect

society, the court declines to grant Patterson's motion for compassionate release. See, e.g., Chavez-

Meza v. United States, 138 S. Ct. 1959, 1966-68 (2018); Ruffin, 978 F.3d at 1008-09; Chambliss,

948 F.3d at 693-94; United States v. IIlll, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C.

Jan. 13, 2020) (unpublished).

       As for Patterson's request for home confinement, Patterson apparently seeks reliefunder the

CARES Act. See [D.E. 76] 12. The CARES Act does not provide this court with the authority to

grant home confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at •2

(6th Cir. Aug. 19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely

with the Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK,

2020 WL 5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Patterson's request for home confinement.

       As for Patterson's requestforunredacted transcripts, Patterson's sentencing hearing transcript

does not contain redactions. See [D.E. 52]. Accordingly, the court denies Patterson's request.

                                                  7

           Case 7:11-cr-00072-D Document 79 Filed 01/19/21 Page 7 of 8
                                                 II.

       In   SUID,   the court DENIES Patterson's motion for compassionate release [D.E. 67] and

DISMISSES Patterson's request for home confinem~t. Furthermore, the court DENIES Patterson's

request for unredacted transcripts [D.E. 72].

       SO ORDERED. This J.i. day of January 2021.




                                                         United States District Judge




                                                 8

            Case 7:11-cr-00072-D Document 79 Filed 01/19/21 Page 8 of 8
